10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
LEONARD W. HILL, Case No. 2:17-cv-00155-APG-VCF
Petitioner, ORDER

v.
BRIAN WILLIAMS, et al.,

Respondents.

 

 

 

IT IS HEREBY ORDERED that petitioner Leonard W. Hill’s motion for dismissal of
ground | and partial dismissal of ground 5 of the amended petition (ECF No. 45) is GRANTED.
Ground 1 and the unexhausted part of ground 5 are dismissed.

IT FURTHER IS ORDERED that the respondents will have 60 days from the date of
entry of this order to file and serve an answer, which must comply with Rule 5 of the Rules
Governing Section 2254 Cases in the United States District Courts. Hill will have 30 days from

the date on which the answer is served to file a reply.

DATED: August 19, 2019.

OU te

 

ANDREW P. GORDON
United States District Judge

 
